UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 15-7817


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

KIRK L. LONEY,

                 Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.     Robert E. Payne, Senior
District Judge. (3:02-cr-00290-REP-1; 3:11-cv-00337-REP)


Submitted:   April 21, 2016                 Decided:   April 25, 2016


Before WILKINSON, KING, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kirk L. Loney, Appellant Pro Se. Michael Steven Dry, Stephen Wiley
Miller, Assistant United States Attorneys, Michael Arlen Jagels,
Special Assistant United States Attorney, Matthew Childs Ackley,
OFFICE OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Kirk    L.    Loney   appeals     from    the   district    court’s    order

construing his Fed. R. Civ. P. 60(b) motion as an unauthorized

successive 28 U.S.C. § 2255 (2012) motion and dismissing it on

that basis.         We have reviewed the record and find no reversible

error.        Accordingly, we affirm for the reasons stated by the

district court.        United States v. Loney, Nos. 3:02-cr-000290-REP-

1; 3:11-cv-00337-REP (E.D. Va. Sept. 10, 2015).                 We dispense with

oral    argument      because     the    facts   and   legal    contentions      are

adequately      presented    in    the    materials    before     this   court   and

argument would not aid the decisional process.



                                                                          AFFIRMED




                                           2